                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF MONT ANA
                                                                             FILED
                                         BUTTE DIVISION
                                                                               NOV    O2 2018
                                                                            Clerk, U.S. District Court
                                                                              District Of Montana
                                                                                     Helena

 IN RE BUTTE SCHOOL DISTRICT                       No. CV 14-60-BU-SEH
 NO. 1

 This document relates to all actions


        In the interest of clarification of the record,

        ORDERED:

        All documents reviewed by Brenda K. Roche, Ph.D., LP, and by Mary E.

Morningstar, Ph.D., in forming opinions expressed in their respective Rule

26(a)(2)(B) reports 1 shall be made a part of the record on or before December 7,

2018.

        DATED this a'~ay of November, 2018.



                                            ~,1f:#~
                                             United States District Judge




        1
            See Docs. 136-1 and 137-1.
